U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) November 15, 2011 Commission File No. 000-53612 Bonanza Goldfields Corporation (Name of small business issuer as specified in its charter) Nevada 26-2723015 State of Incorporation IRS Employer Identification No. 2415 East Camelback Road, Suite 700,Phoenix, AZ85016 (Address of principal executive offices) (928) 251-4044 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. Effective November 15, 2011, Bonanza Goldfields Corporation (the “Company”) and Global Mining Capital Development Limited (“Global”) executed a Financial Advisory Agreement (the “Agreement”).Pursuant to the Agreement and subject to the terms and conditions of the Agreement incorporated herein, for a period of 90 days from the effective date, Global will review the Company’s business, operations and financial condition, including advising on capitalization structures, introduction of strategic partners in China and capital raising (including a private placement limited to China and expressly excluding any U.S. persons or entities). As consideration, Global shall receive fees as described in the Agreement. The Agreement is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Financial Advisory Agreement, dated November 15, 2011. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Bonanza Goldfields Corp. Date: November 29, 2011 By: /s/Scott Geisler Scott Geisler Chief Executive Officer
